Exhibit 10.1
 
 
AMENDMENT NO. 3 TO CREDIT AGREEMENT
 
THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of April 19, 2013 (this
“Amendment”), is made by and among Crown Castle International Corp., a Delaware
corporation (“Holdings”), Crown Castle Operating Company, a Delaware corporation
(the “Borrower”, and together with Holdings, the “Obligors”), the other Loan
Parties party hereto, the Refinancing Term Lenders party hereto and The Royal
Bank of Scotland plc, as the administrative agent (the “Administrative
Agent”).  Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Credit Agreement referred to below.
 
W I T N E S S E T H:
 
WHEREAS, the Obligors, the Administrative Agent, the Lenders and Issuing Banks
from time to time party thereto and Morgan Stanley Senior Funding, Inc., as the
co-documentation agent, entered into the Credit Agreement dated as of January
31, 2012 (as amended by Amendment No. 1, dated as of April 5, 2012, Amendment
No. 2, dated as of November 13, 2012, the Incremental Facility Amendment, dated
as of December 13, 2012 and as further amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”, and as
amended by this Amendment and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”);
 
WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated shall be the
syndication agent (the “Syndication Agent”), Morgan Stanley Senior Funding Inc.
shall be the co-documentation agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, RBS Securities Inc. and Morgan Stanley Senior Funding, Inc. shall
be the joint lead arrangers and joint bookrunners, Crédit Agricole Corporate and
Investment Bank, Suntrust Robinson Humphrey, Inc. and TD Securities shall be
joint bookrunners, Crédit Agricole Corporate and Investment Bank, Suntrust Bank
and TD Securities shall be co-syndication agents, J.P. Morgan Securities LLC,
RBC Capital Markets, Barclays Capital and The Bank of Tokyo-Mitsubishi UFJ, Ltd.
shall be joint bookrunners and co-documentation agents, and Deutsche Bank
Securities Inc., Citibank, N.A., PNC Bank, National Association and Sumitomo
Mitsui Banking Corporation shall be senior managing agents, in each case in
connection with this Amendment;
 
WHEREAS, the Obligors have requested that the Existing Credit Agreement be
amended so as to, among other things, provide for a new tranche of term loans
thereunder (the “New Tranche B Term Loans”), which term loans would replace the
Tranche B Term Loans outstanding under the Existing Credit Agreement immediately
prior to the effectiveness of this Amendment (the “Existing Tranche B Term
Loans”) and which, except as modified hereby, would have the same terms as the
Existing Tranche B Term Loans under the Existing Credit Agreement;
 
WHEREAS, each Lender holding Existing Tranche B Term Loans (collectively, the
“Existing Tranche B Term Lenders”) that executes and delivers a consent to this
Amendment in the form of the “Lender Consent” attached hereto as Annex I (a
“Lender Consent”) (collectively, the “Converting Tranche B Term Lenders”) will
be deemed (a) to have agreed to the terms of this Amendment, (b) to have agreed
to convert an aggregate principal amount of its Existing Tranche B Term Loans
into New Tranche B Term Loans in a principal amount equal to the amount notified
to such Converting Tranche B Term Lender by the Administrative Agent and (c)
upon the Third Amendment Effective Date (as defined below) to have converted
such amount of its Existing Tranche B Term Loans into New Tranche B Term Loans
in a principal amount equal to the amount notified to such Converting Tranche B
Term Lender by the Administrative Agent;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, each Person that executes and delivers a joinder to this Amendment in
the form of the “Joinder” attached hereto as Annex II (a “Joinder”)
(collectively, the “Additional Tranche B Term Lenders”) will be deemed (a) to
have agreed to the terms of this Amendment and (b) to have committed to make New
Tranche B Term Loans to the Borrower on the Third Amendment Effective Date (the
“Additional Tranche B Term Loans”), in the amount notified to such Additional
Tranche B Term Lender by the Administrative Agent (but in no event greater than
the amount such Person committed to make as Additional Tranche B Term Loans),
and the proceeds of such Additional Tranche B Term Loans will be used by the
Borrower to repay in full the outstanding principal amount of the Existing
Tranche B Term Loans that are not converted into New Tranche B Term Loans by the
Converting Tranche B Term Lenders;
 
WHEREAS, the Converting Tranche B Term Lenders and the Additional Tranche B Term
Lenders (collectively, the “New Tranche B Term Lenders”) are severally willing
to convert their Existing Tranche B Term Loans into New Tranche B Term Loans or
to make New Tranche B Term Loans, as the case may be, on the terms and subject
to the conditions set forth in this Amendment;
 
WHEREAS, the Borrower has also requested, in accordance with Section 2.23 of the
Existing Credit Agreement, that certain other amendments be made to the Existing
Credit Agreement, as set forth in Article II herein;
 
WHEREAS, the Administrative Agent and each New Tranche B Term Lender are
willing, on the terms and subject to the conditions set forth below, to consent
to such amendments of the Existing Credit Agreement; and
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Obligors, the other Loan Parties party hereto, the
Administrative Agent and the New Tranche B Term Lenders hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.1     Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural forms thereof):
 
“Additional Tranche B Term Lenders” is defined in the fifth recital.
 
“Additional Tranche B Term Loans” is defined in the fifth recital.
 
 
2

--------------------------------------------------------------------------------

 
 
“Administrative Agent” is defined in the preamble.
 
“Amendment” is defined in the preamble.
 
“Borrower” is defined in the preamble.
 
“Converted Tranche B Term Loans” is defined in Section 3.1.
 
“Converting Tranche B Term Lenders” is defined in the fourth recital.
 
“Credit Agreement” is defined in the first recital.
 
“Existing Credit Agreement” is defined in the first recital.
 
“Existing Tranche B Term Lenders” is defined in the fourth recital.
 
“Existing Tranche B Term Loans” is defined in the third recital.
 
“Holdings” is defined in the preamble.
 
“Joinder” is defined in the fifth recital, and shall take the form of the
“Joinder” attached hereto as Annex II.
 
“Lender Consent” is defined in the fourth recital, and shall take the form of
the “Lender Consent” attached hereto as Annex I.
 
“New Tranche B Term Lenders” is defined in the sixth recital.
 
“New Tranche B Term Loan Commitment” means, with respect to each New Tranche B
Term Lender, the commitment, if any, of such Lender to make, or convert its
Existing Tranche B Term Loans into, a New Tranche B Term Loan hereunder on the
Third Amendment Effective Date, expressed as an amount representing the maximum
principal amount of the New Tranche B Term Loan to be made or converted into by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 of the Credit Agreement and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04 of the Credit Agreement.  The initial amount of each New Tranche B
Term Lender’s New Tranche B Term Loan Commitment is set forth on Schedule 2.01
or in the Assignment and Assumption pursuant to which such New Tranche B Term
Lender shall have assumed its Tranche B Term Commitment, as applicable.  The
initial aggregate amount of the New Tranche B Term Lenders’ New Tranche B Term
Loan Commitments is $1,580,000,000.
 
“New Tranche B Term Loans” is defined in the third recital.
 
“Non-Converting Tranche B Term Lender” means an Existing Tranche B Term Lender
that is not a Converting Tranche B Term Lender.
 
“Obligors” is defined in the preamble.
 
“Syndication Agent” is defined in the second recital.
 
 
3

--------------------------------------------------------------------------------

 
 
“Third Amendment Effective Date” is defined in Article IV.
 
Section 1.2     Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.
 
ARTICLE II
 
AMENDMENTS TO EXISTING CREDIT AGREEMENT; ACKNOWLEDGEMENT
 
Section 2.1     Amendments. Subject to the satisfaction (or waiver) of the
conditions set forth in Article IV, the Existing Credit Agreement is hereby
amended as of the Third Amendment Effective Date in accordance with this Section
2.1.
 
Section 2.1.1.     Amendments to Section 1.01. Section 1.01 of the Existing
Credit Agreement is hereby amended as follows:
 
(a)           The definition of “Adjusted LIBO Rate” is hereby amended by
deleting “1.00% per annum” in the final sentence thereof and substituting the
words “0.75% per annum” therefor.
 
(b)           The definition of “Alternate Base Rate” is hereby amended by
deleting “2.00% per annum” in the final sentence thereof and substituting the
words “1.75% per annum” therefor.
 
(c)           Clause (a) of the definition of “Applicable Rate” is hereby
amended and restated in its entirety to read as follows:
 
(a) with respect to any Loan that is a Tranche B Term Loan, the applicable rate
per annum set forth below under the caption “ABR Spread” or “Eurodollar Spread”,
as applicable, based upon the Total Net Leverage Ratio as of the end of the
fiscal quarter of the Borrower for which consolidated financial statements have
been most recently delivered pursuant to Section 5.01(b) or 5.01(d); provided
that until the delivery to the Administrative Agent pursuant to Section 5.01(b)
or 5.01(d) as of and for the first two fiscal quarters of the Borrower beginning
after the Third Amendment Effective Date, the Applicable Rate shall be the
applicable rate per annum set forth below in Category 1:
 
 
Total Net Leverage Ratio
 
 
 
ABR
Spread
 
 
Eurodollar Spread
 
 
Category 1
 
> 4.5:1.00
 
 
1.50%
 
 
2.50%
Category 2
 
< 4.5:1.00
 
 
 
1.25%
 
 
2.25%

 
(d)           The definition of “Tranche B Term Commitment” is hereby amended
and restated in its entirety to read as follows:
 
“Tranche B Term Commitment” means (a) prior to the Third Amendment Effective
Date, a Tranche B Term Commitment (as defined in this Agreement immediately
prior to the Third Amendment Effective Date) and (b) on and after the Third
Amendment Effective Date, a New Tranche B Term Loan Commitment.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           The definition of “Tranche B Term Loan” is hereby amended and
restated in its entirety to read as follows:
 
“Tranche B Term Loan” means (a) prior to the Third Amendment Effective Date, an
Existing Tranche B Term Loan and (b) on and after the Third Amendment Effective
Date and the prepayment in full of the outstanding principal amount of the
Existing Tranche B Term Loans, a New Tranche B Term Loan made pursuant to clause
(b) of Section 2.01.
 
Section 2.1.2.     Additional Amendment to Section 1.01 (“Defined Terms”).
Section 1.1 of the Existing Credit Agreement is hereby amended by inserting in
such Section the following definitions in the appropriate alphabetical order:
 
“Existing Tranche B Term Loans” has the meaning assigned to such term in the
Third Amendment.
 
“New Tranche B Term Loans” has the meaning assigned to such term in the Third
Amendment.
 
“New Tranche B Term Loan Commitment” has the meaning assigned to such term in
the Third Amendment.
 
“Third Amendment” means Amendment No. 3 to Credit Agreement, dated as of April
19, 2013, by and among the Borrower, Holdings, the other Loan Parties party
thereto, the Refinancing Term Lenders party thereto and the Administrative
Agent.
 
“Third Amendment Effective Date” means April 19, 2013.
 
Section 2.1.3.      Amendments to Section 2.01.  Section 2.01 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make a Tranche A Term Loan to the Borrower
during the Tranche A Availability Period in a principal amount not exceeding its
Tranche A Term Commitment, (b) to make, or convert its Existing Tranche B Term
Loans into, a New Tranche B Term Loan to the Borrower on the Third Amendment
Effective Date in a principal amount not exceeding its New Tranche B Term Loan
Commitment and (c) to make Revolving Loans to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or the Aggregate Revolving Exposure exceeding the Aggregate
Revolving Commitment.  All Loans shall be denominated in dollars.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.  Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.1.4.      Amendment to Section 2.10(b).  Section 2.10(b) of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:
 
(b)  Subject to adjustment pursuant to Section 2.11(d), the Borrower shall repay
Tranche B Term Borrowings on the last day of each March, June, September and
December, beginning with June 30, 2013, and ending with the last such day to
occur prior to the Tranche B Term Maturity Date, in an aggregate principal
amount for each such date equal to 0.25% of the aggregate principal amount of
the Tranche B Term Borrowings (for purposes of clarity, without giving effect to
any original issue discount on the funding thereof) outstanding on the Third
Amendment Effective Date.
 
Section 2.1.5.      Amendment to Section 2.11(h).  Section 2.11(h) of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:
 
(h)           All (i) prepayments of Tranche B Term Loans effected on or prior
to the six-month anniversary of the Third Amendment Effective Date, in each case
with the proceeds of a Repricing Transaction and (ii) amendments, amendments and
restatements or other modifications of this Agreement effected on or prior to
the six-month anniversary of the Third Amendment Effective Date, the effect of
which is a Repricing Transaction, in each case shall be accompanied by a fee
payable to the Tranche B Term Lenders in an amount equal to 1.00% of the
aggregate principal amount of the Tranche B Term Loans so prepaid, in the case
of a transaction described in clause (i) of this paragraph, or 1.00% of the
aggregate principal amount of the Tranche B Term Loans affected by such
amendment, amendment and restatement or other modification, in the case of a
transaction described in clause (ii) of this paragraph.  Notwithstanding the
foregoing, this paragraph shall not apply to a refinancing of all the Loans
outstanding under this Agreement in connection with another transaction not
permitted by this Agreement (as determined prior to giving effect to any
amendment or waiver of this Agreement being adopted in connection with such
transaction); provided that the primary purpose of such transaction is not to
effect a Repricing Transaction.
 
Section 2.1.6.      Amendment to Schedule 2.01.  Schedule 2.01 of the Existing
Credit Agreement is hereby amended and replaced in its entirety with Schedule
2.01 to this Amendment.
 
Section 2.2     Acknowledgement.  On and after the Third Amendment Effective
Date: (a) the New Tranche B Term Loans shall be Refinancing Term Loans and this
Amendment shall be a Refinancing Facility Agreement, each as contemplated by
Section 2.23 of the Existing Credit Agreement, (b) the New Tranche B Term Loans
and the New Tranche B Term Loan Commitments shall be deemed to constitute a
separate Class of Loans and Commitments than the Existing Tranche B Term Loans
and the Tranche B Term Commitments (as defined in the Existing Credit
Agreement), (c) following the prepayment in full of the Existing Tranche B Term
Loans contemplated by Section 4.8, no Existing Tranche B Term Loans shall remain
outstanding under the Credit Agreement and (d) except as previously set forth in
this Amendment, the New Tranche B Term Loans shall otherwise have all of the
same terms set forth in the Existing Credit Agreement as the Existing Tranche B
Term Loans.  Notwithstanding any provision hereof or in the Credit Agreement,
the initial Interest Period of the Eurodollar Borrowing of New Tranche B Term
Loans made on the Third Amendment Effective Date shall end on April 30,
2013.  Notwithstanding any provision hereof or any implication to the contrary,
the provisions of the Credit Agreement with respect to indemnification and
reimbursement of costs and expenses shall continue in full force and effect with
respect to, and for the benefit of, each Existing Tranche B Term Lender prior to
the Third Amendment Effective Date in respect of such Lender’s Existing Tranche
B Term Loans under the Credit Agreement prior to the Third Amendment Effective
Date.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
CONVERSION OF EXISTING TRANCHE B TERM LOANS AND ADDITIONAL TRANCHE B TERM LOANS
 
Section 3.1     Agreement to Conversion of Existing Tranche B Term Loans into
New Tranche B Term Loans. On the terms and subject to the satisfaction (or
waiver) of the conditions set forth in Article IV hereof, each Converting
Tranche B Term Lender agrees that an aggregate principal amount of its Existing
Tranche B Term Loans equal to the amount notified to such Converting Tranche B
Term Lender by the Administrative Agent will be converted into New Tranche B
Term Loans (the “Converted Tranche B Term Loans”) as of the Third Amendment
Effective Date and will be set forth on Schedule 2.01 and shall be a “Lender”, a
“Term Lender” and a “Tranche B Term Lender” under the Credit Agreement.
 
Section 3.2     Agreement to Make Additional Tranche B Term Loans.  On the terms
and subject to the satisfaction (or waiver) of the conditions set forth in
Article IV hereof, each Additional Tranche B Term Lender agrees to make
Additional Tranche B Term Loans equal to the amount notified to such Additional
Tranche B Term Lender by the Administrative Agent (but in no event greater than
the amount such Person committed to make as Additional Tranche B Term Loans) on
the Third Amendment Effective Date and as set forth on Schedule 2.01 and shall
be a “Lender”, a “Term Lender” and a “Tranche B Term Lender” under the Credit
Agreement as of such date.
 
Section 3.3     Other Provisions. On the Third Amendment Effective Date, the
Borrower shall apply the proceeds of the Additional Tranche B Term Loans (if
any), together with cash on the balance sheet, to (a) prepay in full the
principal amount of all Existing Tranche B Term Loans, other than Converted
Tranche B Term Loans, (b) pay all accrued and unpaid interest on the aggregate
principal amount of the Existing Tranche B Term Loans and (c) pay to all
Non-Converting Tranche B Term Lenders all indemnities, cost reimbursements and
other Obligations, if any, then owed to the Non-Converting Tranche B Term
Lenders under the Credit Agreement (prior to the effectiveness of this
Amendment).  The repayment of the Existing Tranche B Term Loans contemplated
hereby constitutes a voluntary prepayment by the Borrower pursuant to Section
2.11(a) of the Credit Agreement.  The commitments of the Additional Tranche B
Term Lenders and the conversion undertakings of the Converting Tranche B Term
Lenders are several and no such New Tranche B Term Lender will be responsible
for any other New Tranche B Term Lender’s failure to make or acquire by
conversion New Tranche B Term Loans.  Notwithstanding anything herein or in the
Credit Agreement to the contrary, the aggregate principal amount of the New
Tranche B Term Loans as of the Third Amendment Effective Date will not exceed
the aggregate principal amount of the Existing Tranche B Term Loans outstanding
immediately prior to the Third Amendment Effective Date.  Each of the parties
hereto acknowledges and agrees that, except as otherwise expressly provided
herein, the terms of this Amendment do not constitute a novation but, rather, an
amendment of the terms of a pre-existing Indebtedness and related agreement, as
evidenced by the Existing Credit Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
CONDITIONS TO EFFECTIVENESS
 
The amendments contained in Section 2.1, the acknowledgement contained in
Section 2.2, and the agreements contained in Article III shall be effective on
the date the Administrative Agent has confirmed the satisfaction or waiver of
each of the conditions contained in this Article IV (the “Third Amendment
Effective Date”).
 
Section 4.1     Execution of Counterparts. The Administrative Agent shall have
received counterparts of (a) this Amendment duly executed and delivered by (i)
each of the Loan Parties and (ii) the Administrative Agent on behalf of each New
Tranche B Term Lender that has executed and delivered to the Administrative
Agent their written agreement or consent to the amendments contained herein and
(b) Joinders executed by each Additional Tranche B Term Lender such that, upon
such execution by all Additional Tranche B Term Lenders, the aggregate principal
amount of the Converted Tranche B Term Loans and the Additional Tranche B Term
Loans is equal to the aggregate principal amount of the Existing Tranche B Term
Loans outstanding immediately prior to the effectiveness of the amendments,
acknowledgement and agreements contained herein.
 
Section 4.2     No Default. At the time of and immediately after the Third
Amendment Effective Date and the making of New Tranche B Term Loans, no Default
shall have occurred and be continuing.
 
Section 4.3     Organization Documents, Resolutions, etc. The Administrative
Agent shall have received such customary documents and certificates as the
Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party and the authorization of the
execution, delivery and performance of this Amendment and the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent.
 
Section 4.4     Third Amendment Effective Date Certificate. The Administrative
Agent shall have received a certificate, dated the Third Amendment Effective
Date and signed by a Responsible Officer, confirming compliance with the
conditions to effectiveness set forth in Section 4.2 and Section 4.5.
 
Section 4.5      Representations and Warranties. The representations and
warranties of each Loan Party set forth in Article V shall be true and correct
(a) in the case of the representations and warranties qualified as to
materiality, in all respects and (b) otherwise, in all material respects, in
each case on and as of the Third Amendment Effective Date, except in the case of
any such representation and warranty that specifically relates to an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.6      Fees and Expenses. The Administrative Agent shall have received
all fees and expenses due and payable pursuant to Section 6.2 (to the extent
then invoiced) and pursuant to the Credit Agreement (including all previously
invoiced fees and expenses), and any other fees previously agreed to among
Holdings, the Administrative Agent and the Syndication Agent.
 
Section 4.7      Opinions of Counsel. The Administrative Agent shall have
received a favorable written opinion, dated as of the Third Amendment Effective
Date and addressed to the Administrative Agent and all Lenders (and each of
their permitted assigns) of each of (a) Cravath, Swaine & Moore LLP, special New
York counsel for Holdings, the Borrower and the Restricted Subsidiaries and (b)
local counsel in each jurisdiction where a Loan Party is organized, and the laws
of which are not covered by the opinion letter referred to in clause (a) of this
paragraph, in each case in form and substance reasonably satisfactory to the
Administrative Agent.
 
Section 4.8      Application of Proceeds. The Borrower shall have applied,
concurrently with the conversion of the Existing Tranche B Term Loans into
Converted Tranche B Term Loans and the making of the Additional Tranche B Term
Loans, the proceeds of the Additional Tranche B Term Loans (if any), together
with cash on the balance sheet, to (a) prepay in full the principal amount of
all Existing Tranche B Term Loans, other than Converted Tranche B Term Loans,
(b) pay all accrued and unpaid interest on the aggregate principal amount of the
Existing Tranche B Term Loans, (c) pay to all Non-Converting Tranche B Term
Lenders all indemnities, cost reimbursements and other Obligations, if any, then
due and owing to such Non-Converting Tranche B Term Lenders under the Credit
Agreement (prior to the effectiveness of this Amendment) and (d) pay the fees
and expenses related to the transactions contemplated by this Amendment.
 
Section 4.9      USA PATRIOT Act. The Additional Tranche B Term Lenders and the
Administrative Agent shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
Section 5.1      Representations and Warranties. In order to induce the Lenders
and the Administrative Agent to enter into this Amendment, each of the Loan
Parties hereby represents and warrants to the Administrative Agent, each of the
Issuing Banks and each Lender, as of the date hereof, as follows:
 
(a)           the representations and warranties of each Loan Party set forth in
Article III of the Credit Agreement and in each other Loan Document are true and
correct (i) in the case of the representations and warranties qualified as to
materiality, in all respects and (ii) otherwise, in all material respects, in
each case on and as of the Third Amendment Effective Date, except in the case of
any such representation and warranty that specifically relates to an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date;
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           the execution, delivery and performance by each Loan Party of this
Amendment, the extensions of credit requested hereby and the use of proceeds
thereof (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (ii) will not violate
any Requirement of Law applicable to any Loan Party, (iii) will not violate or
result (alone or with notice or lapse of time or both) in a default under any
indenture, agreement or other instrument binding upon any Loan Party or their
respective assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by any Loan Party or give rise to a right
of, or result in, termination, cancelation or acceleration of any obligation
thereunder and (iv) will not result in the creation or imposition of any Lien on
any asset now owned or hereafter acquired by any Loan Party, except Liens
created under the Loan Documents;
 
(c)           at the time of and immediately after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing;
and
 
(d)           this Amendment has been duly authorized, executed and delivered by
each Loan Party and constitutes its legal, valid and binding obligation,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
Section 5.2      Non-Impairment, etc. Each of the Loan Parties hereby represents
and warrants to the Administrative Agent, each of the Issuing Banks and each
Lender, as of the date hereof, as follows:
 
(a)           after giving effect to this Amendment, neither the modification of
the Existing Credit Agreement or any other Loan Document effected pursuant to
this Amendment nor the execution, delivery, performance or effectiveness of this
Amendment or any other Loan Document impairs the validity, effectiveness or
priority of the Liens granted or Guarantees made pursuant to the Security
Documents (as in effect immediately prior to the Third Amendment Effective Date,
the “Existing Security Documents”), and such Liens and Guarantees shall continue
unimpaired with the same priority to secure and guarantee the repayment of all
Obligations, whether heretofore or hereafter incurred;
 
(b)           neither the modification of the Existing Credit Agreement nor the
execution, delivery, performance or effectiveness of this Amendment requires
that any new filings be made or other action be taken to perfect or to maintain
the perfection of such Liens; and
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           under the foregoing circumstances, the position of the Lenders
with respect to such Liens, the Collateral (as defined in the Existing Security
Documents) in which a security interest was granted pursuant to the Existing
Security Documents, and the ability of the Administrative Agent to realize upon
such Liens pursuant to the terms of the Security Documents have not been
adversely affected in any respect by the modification of the Existing Credit
Agreement effected pursuant to this Amendment or by the execution, delivery,
performance or effectiveness of this Amendment.
 
Section 5.3      Reaffirmation of Obligations. Each of the Borrower and each
other Loan Party hereby (a) reaffirms its obligations under the Credit Agreement
and each other Loan Document to which it is a party, in each case as amended by
this Amendment, (b) reaffirms all Liens on the Collateral which have been
granted by it in favor of the Administrative Agent (for the benefit of the
Secured Parties) pursuant to the Loan Documents and (c) acknowledges and agrees
that the grants of security interests by and the guarantees of the Loan Parties
contained in the Collateral Agreement and the other Security Documents are, and
shall remain, in full force and effect immediately after giving effect to this
Amendment.
 
ARTICLE VI

 
MISCELLANEOUS
 
Section 6.1      Full Force and Effect; Amendment. Except as expressly provided
herein, all of the representations, warranties, terms, covenants, conditions and
other provisions of the Credit Agreement and the other Loan Documents shall
remain in full force and effect in accordance with their respective terms and
are in all respects hereby ratified and confirmed. The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended hereby and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Existing
Credit Agreement, any other Loan Document referred to therein or herein or of
any transaction or further or future action on the part of any Loan Party which
would require the consent of any of the Lenders under the Credit Agreement or
any of the other Loan Documents.
 
Section 6.2      Fees and Expenses. The Borrower shall pay all fees and other
amounts due and payable in connection with this Amendment, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other agreement entered into by
any of the Administrative Agent and the Lenders, on the one hand, and any of the
Loan Parties, on the other hand.
 
Section 6.3      Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT, WITH RESPECT TO ANY OTHER LOAN DOCUMENT,
AS OTHERWISE EXPRESSLY PROVIDED THEREIN).
 
 
11

--------------------------------------------------------------------------------

 
 
Section 6.4      Counterparts; Amendment.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Amendment.  This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by Holdings, the Borrower, the
Administrative Agent and the Refinancing Term Lenders party hereto.
 
Section 6.5       Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment or the Credit Agreement.
 
Section 6.6       Loan Document.  This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall be construed, administered and
applied in accordance with all of the terms and provisions of the Credit
Agreement, including, without limitation, the provisions relating to forum
selection and consent to jurisdiction set forth in Section 9.09 of the Credit
Agreement and waiver of jury trial set forth in Section 9.10 of the Credit
Agreement, which provisions are hereby acknowledged and confirmed by each of the
parties hereto.
 
Section 6.7       Cross-References. References in this Amendment to any Article
or Section are, unless otherwise specified or otherwise required by the context,
to such Article or Section of this Amendment.
 
Section 6.8      Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 6.9      Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except to the extent the foregoing is limited by Section 9.04 of
the Credit Agreement.
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
 

  CROWN CASTLE INTERNATIONAL CORP.          
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown       
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 

  CROWN CASTLE OPERATING COMPANY          
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown      
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 

  CROWN CASTLE OPERATING LLC          
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown      
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 

  CCGS HOLDINGS CORP.          
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown      
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 

  GLOBAL SIGNAL OPERATING PARTNERSHIP, L.P.          
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown      
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 
 
 
 
 
[Amendment No. 3 to Credit Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 

       

 

 
CROWN CASTLE SOLUTIONS CORP.
         
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown      
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 

       

 

  GLOBAL SIGNAL ACQUISITIONS III LLC          
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown      
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 

       

 

  GLOBAL SIGNAL ACQUISITIONS IV LLC          
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown      
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 
 

       

 

  CROWN CASTLE TOWERS 06-2 LLC          
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown      
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 

       

 

  CROWN CASTLE NG NETWORKS INC.          
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown      
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 

       

 

  CROWN CASTLE NG EAST INC.          
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown      
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 
 
 
 
 
[Amendment No. 3 to Credit Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
 

       

 

 
CROWN CASTLE NG WEST INC.
         
 
By:
/s/ Jay A. Brown       Name:  Jay A. Brown      
Title:    Senior Vice President, Chief Financial Officer and
             Treasurer
         

 
 
 
 
  
[Amendment No. 3 to Credit Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 

       

 

  THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent          
 
By:
/s/ Matthew Pennachio       Name:  Matthew Pennachio       Title:     Director  
       

 
 
 
 
 
[Amendment No. 3 to Credit Agreement Signature Page]
 

--------------------------------------------------------------------------------

 
 
 
ANNEX 1
 
 
LENDER CONSENT TO AMENDMENT NO. 3
 
LENDER CONSENT (this “Lender Consent”) to Amendment No. 3 to Credit Agreement,
dated as of April 19, 2013 (“Amendment No. 3”), to that certain Credit Agreement
dated as of January 31, 2012 (as amended by Amendment No. 1, dated as of April
5, 2012, Amendment No. 2, dated as of November 13, 2012, the Incremental
Facility Amendment, dated as of December 13, 2012, Amendment No. 3, and as the
same may be further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Crown Castle
International Corp., a Delaware corporation, Crown Castle Operating Company, a
Delaware corporation, the Lenders and Issuing Banks party thereto, The Royal
Bank of Scotland plc, as administrative agent, and Morgan Stanley Senior
Funding, Inc., as the co-documentation agent.  Capitalized terms used but not
defined herein have the meanings assigned to them in Amendment No. 3 or the
Credit Agreement, as applicable.
 
The undersigned Tranche B Term Lender hereby authorizes and directs the
Administrative Agent to execute Amendment No. 3 on its behalf.  The undersigned
Tranche B Term Lender hereby irrevocably and unconditionally approves of and
consents to Amendment No. 3 and consents to convert 100% of the outstanding
principal amount of the Existing Tranche B Term Loans held by such Lender (or
such lesser amount allocated to such Lender by the Administrative Agent) into
New Tranche B Term Loans in a like principal amount, as set forth below.
 
 
 
[Remainder of page intentionally left blank; signature page follows.]
 
 
 
 

--------------------------------------------------------------------------------

 
 

       

 

 
NAME OF INSTITUTION
 
 
         
 
By:
        Name:          Title:             

 
 

       

 

 
If a second signature is necessary:
 
 
         
 
By:
        Name:        Title:             

 
 
 
 

       

 

 
Amount of New Tranche B Term Loans:
 
 
    $            

 
 
 
 
 
 
 
 
 


[Lender Consent Signature Page]
 

--------------------------------------------------------------------------------

 
 
ANNEX II
 
JOINDER
 
JOINDER, dated as of April [  ], 2013 (this “Joinder”), by and among
[_____________] (each, an “Additional Tranche B Term Lender” and, collectively,
the “Additional Tranche B Term Lenders”), Crown Castle Operating Company (the
“Borrower”), and The Royal Bank of Scotland plc, as the administrative agent
(the “Administrative Agent”).
 
RECITALS:
 
WHEREAS, reference is hereby made to (a) that certain Credit Agreement dated as
of January 31, 2012 (as amended by Amendment No. 1, dated as of April 5, 2012,
Amendment No. 2, dated as of November 13, 2012, the Incremental Facility
Amendment, dated as of December 13, 2012, Amendment No. 3 (as defined below),
and as the same may be further amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, Crown Castle International Corp., a Delaware corporation (“Holdings”),
the Lenders and Issuing Banks party thereto, the Administrative Agent, and
Morgan Stanley Senior Funding, Inc., as the co-documentation agent and (b) that
certain Amendment No. 3 to Credit Agreement, dated as of April 19, 2013
(“Amendment No. 3”), by and among the Borrower, Holdings, the other Loan Parties
party thereto, the Refinancing Term Lenders party thereto and the Administrative
Agent.  Capitalized terms used by not defined herein have the meanings assigned
to them in the Credit Agreement or Amendment No. 3, as applicable.
 
Each Additional Tranche B Term Lender hereby agrees to make Additional Tranche B
Term Loans in the amount notified to such Additional Tranche B Term Lender by
the Administrative Agent but not to exceed the amount set forth on its signature
page hereto pursuant to and in accordance with the Credit Agreement. The
Additional Tranche B Term Loans of such Additional Tranche B Term Lender shall
be subject to all of the terms in the Credit Agreement and Amendment No. 3 and
to the conditions set forth in the Credit Agreement and Amendment No. 3, and
shall be entitled to all the benefits afforded by the Credit Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guarantees and security interests created by the Security
Documents.  Each Additional Tranche B Term Lender, the Borrower and the
Administrative Agent acknowledge and agree that the Additional Tranche B Term
Loans provided by such Additional Tranche B Term Lender shall constitute
“Loans”, “Term Loans”, “New Tranche B Term Loans” and “Tranche B Term Loans” for
all purposes of the Credit Agreement and the other applicable Loan Documents.
 
Each Additional Tranche B Term Lender (a) confirms that it has received a copy
of the Credit Agreement and the other Loan Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, any Arranger or any other
Additional Tranche B Term Lender or any other Lender or agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (d) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
Upon (a) the execution of a counterpart of this Joinder by each Additional
Tranche B Term Lender, the Administrative Agent and the Borrower and (b) the
delivery to the Administrative Agent of a fully executed counterpart (including
by way of telecopy or other electronic transmission) hereof, each of the
undersigned Additional Tranche B Term Lenders shall become Lenders under the
Credit Agreement, effective as of the Third Amendment Effective Date.
 
For each Additional Tranche B Term Lender, delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such Additional
Tranche B Term Lender may be required to deliver to the Administrative Agent
pursuant to the Credit Agreement.
 
This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
 
This Joinder is a “Loan Document” as defined in the Credit Agreement.
 
This Joinder, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
 
THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
 
Any term or provision of this Joinder which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Joinder or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Joinder is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.
 
This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
 
 
 
 
[Remainder of page intentionally left blank; signature pages follow.]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first above written.
 
 
 

       

 

  [ADDITIONAL TRANCHE B TERM LENDER], as Additional Tranche B Term Lender      
   
 
By:
        Name:        Title:                                      Maximum Amount
of Additional Tranche B Term Loans:  $[_____________]      

 
 
 
 
 
 
 
 
 
 
 
 
[Joinder Signature Page]

--------------------------------------------------------------------------------

 
 
Accepted:
 
THE ROYAL BANK OF SCOTLAND PLC,
as Administrative Agent
 
       
By:
      Name:     Title:  

  
 
 
CROWN CASTLE OPERATING COMPANY,
as Borrower
       
By:
      Name:     Title:  

 
 
 
 
 
 
[Joinder Signature Page]

--------------------------------------------------------------------------------

 